DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the other" once and “the result” four times.  There is insufficient antecedent basis for this limitation in the claim.  Further, for each recitation of “the result” it is unclear if the individual recitations are related or not.
	Claims 2-18 depend on claim 1 and therefore are rejected.

Claim 20 recites the limitation "the other" once and “the result” four times.  There is insufficient antecedent basis for this limitation in the claim. Further, for each recitation of “the result” it is unclear if the individual recitations are related or not.

Conclusion
Regarding claims 1-20, no prior art could be found and/or applied in view of the indefiniteness of the claims described in the 35 USC 112 rejections above.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pub. No. 20070008206 – directed to a differential amplifier connected to an inverting amplifier connected to an inverter connected to another inverter
U.S. Pub. No. 20170237928 – directed to cascading inverters after a comparison unit
U.S. Pub. No. 20170272678 directed to a differential amplifier connected to an inverting amplifier connected to an inverter
U.S. Pub. No. 20190335127 – directed to a differential amplifier connected to an inverting amplifier connected to an inverter connected to another inverter
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.